Judgment of the County Court of Suffolk county, convicting the defendants of the crime of attempted robbery in the first degree, unanimously affirmed. The plea of former jeopardy is without merit. (People v. Nichols, 230 N. Y. 221, 225; People v. Lytton, 257 id. 310, 314.) The error in the order of proof in respect of the confession *552of De Lucia was not prejudicial. (People v. Nunziato, 233 N. Y. 394; People v. Kollhopp, 241 App. Div. 701.) Present — Young, Hagarty, Carswell, Scudder and Davis, JJ.